Case 1:17-cr-00030-SCJ Document 32 Filed 01/04/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF GEORGIA

UNITED STATES OF AMERICA, Case No.: 1:17-CR-0030-SC]
MOTION FOR EARLY
TERMINATION OF SUPERVISED
Vv. RELEASE

CHARLES P. RICHARDS, JR.,
Judge: Hon. Steven Jones

Defendant.

 

MOTION FOR EARLY TERMINATION OF SUPERVISED RELEASE

I. INTRODUCTION

Defendant, CHARLES P. RICHARDS, JR., hereby moves the Court to terminate his
term of supervised release pursuant to 18 U.S.C. § 3583(e)(1).

Mr. Richards was convicted of conspiracy in October 2017, for which he received a 27-
month sentence with 3 years of supervised release. His sentence was reduced to 20 months in
February 2019. He served his prison time without incident.

Mr. Richards was released to home confinement on March 12, 2019 and transferred to
probation on May 13, 2019, he began this 3-year term of supervised release on May 13,

2019. Mr. Richards has already completed one half (one- and one-half years) of his supervisory
term.

Mr. Richards is being supervised in the Northern District of Georgia where he lives.

Prior to filing this petition, defense counsel provided it to the government. Counsel

undersigned has communicated with probation officer Dennis Tudor and he indicated that Mr.
Case 1:17-cr-00030-SCJ Document 32 Filed 01/04/21 Page 2 of 4

Richards was in full compliance in all areas of supervision including having made full
restitution, going above and beyond that asked of him in performing community service and
described his conduct on supervised release as “exemplary”. Mr. Tudor transferred supervision
to probation officer Derrika Richardson; Ms. Richardson stated that Mr. Richards was compliant
with all conditions of supervision and did everything requested.

Assistant United States Attorney Jeff Davis and First Assistant United States Attorney

Kurt Erskine have authorized counsel undersigned to inform the Court that the government has

no objection to this request.
Il. APPLICABLE LAW

Title 18, section 3583(e)(1) of the United States Code authorizes the Court to terminate a
defendant’s term of supervised release at any time after the expiration of one year of supervision
if the Court is “satisfied that such action is warranted by the conduct of the defendant released
and the interest of justice.” No hearing is requested for this unopposed petition.

Section 3583(e) directs the Court to consider the purposes of sentencing set forth in 18
U.S.C. § 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (@)(4), (a)(5), (a)(6) and (a)(7) in deciding
whether to terminate a term of supervised release. The Judicial Conference has identified the
following criteria to assess eligibility for early termination:

Officers should consider the suitability of early termination for offenders as soon as they

are statutorily eligible. The general criteria for assessing whether a statutorily eligible

offender should be recommended to the court as an appropriate candidate for early
termination are as follows:

1. stable community reintegration (e.g., residence, family, employment);

2, progressive strides toward supervision objectives and in compliance with all
conditions of supervision;

3. no aggravated role in the offense of conviction, particularly large drug or fraud
offenses;
Case 1:17-cr-00030-SCJ Document 32 Filed 01/04/21 Page 3 of 4

4. no history of violence (e.g., sexually assaultive, predatory behavior, or domestic
violence);

5. no recent arrests or convictions (including unresolved pending charges), or
ongoing, uninterrupted patterns of criminal conduct;

6. no recent evidence of alcohol or drug abuse;
7. no recent psychiatric episodes;
8. no identifiable risk to the safety of any identifiable victim; and
9. no identifiable risk to public safety based on the Risk Prediction Index (RPI).
Guide to Judiciary Policy, Vol. 8E, Ch 3 § 380.10(b), “Early Termination”
(Monograph 109)(rev’d 2010)(emphasis added)
Pursuant to the policy, “there is a presumption in favor of recommending early
termination” for supervisees after the first 18 months if they are not “career violent and/or
drug offenders, sex offenders, or terrorists,” if they “present no identified risk to the public
or victims,” and if they are “free from any moderate or high severity violations.” Id., §
380.10(g).
Hil. MR. RICHARDS SATISFIES ALL THE CRITERIA FOR EARLY TERMINATION
Mr. Richards satisfies all the factors set forth for early termination. He has completed all
terms of supervision and has no need for programming or treatment. He had minimal special
conditions and has fully complied with all of them. Notably, he has no conditions requiring any
sort of programming or counseling, and none has been needed during the course of supervision.
Mr. Richards was ordered to pay restitution in the amount of $193,000 payable to the
City of Atlanta Department of Law. Full payment of restitution has been made to the City of

Atlanta Department of Law.
Case 1:17-cr-00030-SCJ Document 32 Filed 01/04/21 Page 4 of 4

Mr. Richards has steady employment, lives in his long-time residence with his wife and
has a stable homelife. He is the father of three adult children and several young grand-
children. All of his children are gainfully employed.

The Court is often called upon to impose serious consequences for defendants who
violate supervised release. Mr. Richards has carefully followed each of the conditions set out for
him. When he was an inmate, he focused himself on contributing positively to the C.I. and
worked every day. Mr. Richards has completed every condition asked of him and has satisfied
the requirements of his supervision. He has achieved stable community reintegration in terms of
housing, family, and employment. He is in full compliance with all terms of supervision.

There was no violence or weapon in this offense, and he does not use controlled
substances. He has no psychiatric issues. He enjoys the support of his community.

He is an ideal candidate for early termination of supervised released based on every
factor the Court must consider.

Given Mr. Richards’ successful reentry into the community, full payment of restitution
and excellent performance on supervised release, he respectfully requests that the Court order
that his term of supervision be terminated under 18 U.S.C. § 3583(e).

Submitted, this the 4" day of January, 2021.

Respectfully submitted,

     
 

Y. BORSUK
a Bar No. 068730
Attorney for Defendant
